                 Case 20-10953-LSS             Doc 100       Filed 05/29/20        Page 1 of 8




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
IN RE:
                                                                                Chapter 11
SUREFUNDING, LLC
                                                                                CASE NO. 20-10953 (LSS)
Debtor,
____________________________________/


    ULLMAN & ULLMAN, P.A’S RESPONSE IN OPPOSITION TO DEBTOR’S MOTION
    FOR AN ORDER GRANTING: (I) TURNOVER OF ESTATE PROPERTY PURSUANT
    TO 11 U.S.C. §§ 541 AND 542; AND (II) ENFORCEMENT AND CONTINUATION OF
                 THE AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 362

         Ullman & Ullman, P.A. (the “Ullman Law Firm”)1, through Michael Ullman files this

Response In Opposition to the Debtor’s Motion for an Order Granting: (I) Turnover of Estate

Property Pursuant to 11 U.S.C. §§ 541 and 542; and (II) Enforcement and Continuation of the

Automatic Stay Pursuant to 11 U.S.C. §§ 362, and states as follows:

         The Debtor’s Motion failed to carry its burden to establish factually and/or legally that the

Ullman Law Firm should be subject to a turnover request under 11 U.S.C. § 542(a) or (e), or that

Ullman Law Firm’s files related to its limited transactional engagement by Tradepay Capital, LLC

(“Trade Pay”) constitute or qualify as property of the Debtor’s estate under 11 U.S.C. § 541.

Accordingly, the Bankruptcy Code’s automatic stay provision under 11 U.S.C. § 362(a) is

inapplicable to the relief sought in the Debtor’s Motion as to the Ullman Law Firm.

         The Debtor’s Motion contains several mischaracterizations of fact that must be brought to

the Court’s attention.

         First, the Debtor states that “the Ullman Firm responded to the Ullman Demand by

indicating its refusal to honor the POA, despite the Florida Court’s ruling in the Protective Order,


1
 Mr. Ullman has assumed that under the current environment the Court will permit Mr. Ullman to represent Mr.
Ullman’s own law firm in this matter without first being admitted pro hac vice, but will promptly file such a motion
upon direction by the Court and/or fully comply with Local Rules 9010-1(b), (c) and (d).

                                                         1
                 Case 20-10953-LSS             Doc 100       Filed 05/29/20        Page 2 of 8




and to comply with the Ullman Demand.” 2 The Debtor’s entire 11 U.S.C. § 542(a) legal argument

is based on the factually and legally unsupported premise that the Ullman Law Firm is in

possession of “property” belonging to Trade Pay, in which the Debtor claims serves as collateral

for its agent, non-debtor ECP-III, MCS Agent, LLC (“MCS Agent”).

        The Debtor’s Motion fails to cite to a single authority to support any argument that the

estate, or MCS Agent, or Trade Pay, have any property interest in the Ullman Law Firm’s files

under 11 U.S.C. § 541(a), which may be used to support a turnover request under 11 U.S.C. §

542(a). Florida law, the only substantive law which governs this issue, establishes clearly that the

Ullman Law Firm is the only person who has an interest in the Ullman Law Firm’s files, such files

may neither serve as collateral for Trade Pay’s debts to the Debtor and/or MCS Agent, nor, may

any of these parties assert any “property of the estate” interest.

        The Debtor has the burden to establish that the Ullman Law Firm’s files constitute property

of the estate. “In an action to compel turnover of property of the estate under Section 542(a),

the Trustee has the initial burden of proving that the property at issue is property of the estate

under Section 541.” In re Heritage Org., L.L.C., 350 B.R. 733, 738 (Bankr. N.D. Tex. 2006).

        The Motion glosses over this issue, and the Debtor generally describes the property at issue

as the Tradepay Property, based on a POA3, seemingly implying that Trade Pay, and

derivatively, the Debtor, through non-party MSC Agent, has an interest in Ullman Law Firm’s

legal files and correspondence files.



2
 The Ullman Law Firm is not a party to a pending Florida lawsuit styled ECP Holdings III, LLC, et. al. v. Trade Pay
Capital, LLC, et. al. in the 11th Judicial Circuit in and for Miami-Dade County, Florida, case No. 2019-031155-CA-
01 (“Florida Lawsuit”). It is Michael Ullman’s understanding that the Court in the Florida Lawsuit has never entered
any orders that require the Ullman Law Firm to comply with the POA.
3
  Certain capitalized terms used in this Response are defined in the Debtor’s Motion. The Debtor’s Motion defines
the POA as a Power of Attorney executed by Trade Pay in favor of non-debtor, MCS Agent, acting on behalf of the
Debtor on July 26, 2019.

                                                         2
               Case 20-10953-LSS          Doc 100      Filed 05/29/20      Page 3 of 8




       In order to determine the Debtor’s interest in the Ullman Law Firm’s files under a POA, if

any, in connection with the Debtor’s turnover request, it is necessary for this Court to look to the

law of the State of Florida, where Trade Pay was organized and has or had its principal place of

business, and the state in which the Ullman Law Firm is incorporated and conducted the limited

transactional professional services on behalf of Trade Pay (as discussed in more detail below) . “In

the absence of any controlling federal law, “property” and “interests in property” are creatures of

state law.” Barnhill v. Johnson, 503 U.S. 393, 398, 112 (1992). “Since the Bankruptcy Code itself

does not determine the existence and scope of a debtor's interest in property, these threshold issues

are properly resolved by reference to state law.” In re Harrell, 73 F.3d 218, 219 (9th Cir. 1996).

“Bankruptcy law does not create property, however. The nature of the debtor's interest in property

which accrues to the estate is based on nonbankruptcy law.” Matter of Pinetree, Ltd., 876 F.2d

34, 36 (5th Cir. 1989). “As the Third Circuit emphasized notwithstanding ‘Congress’ intention to

bring anything of value that the debtors have into the estate, ... the legislative history of § 541 also

demonstrates that it was not intended to expand debtor's rights against others more than they exist

at the commencement of the case.” In re Irish Bank Resolution Corp. Ltd. (in Special Liquidation),

559 B.R. 627, 645 (Bankr. D. Del. 2016)(internal quotations omitted).

       Under Florida law, it is well established that “there is no duty upon a private attorney to

give any of his files to a client, save documents which are solely those of the client and held by

the lawyer. Pleadings, investigative reports, subpoena copies, reports and other case preparation

documents are property of the lawyer. He is not required to give that material to the client or make

copies free of charge.” See Donahue v. Vaughn, 721 So. 2d 356, 356-57 (5th DAC 1998), citing

Woodson v. Durocher, 588 So.2d 644 (Fla. 5th DCA 1991), rev. den., 598 So.2d 79




                                                   3
               Case 20-10953-LSS          Doc 100      Filed 05/29/20   Page 4 of 8




(Fla.1992)(“The contents of an attorney’s file relating to professional services performed for a

client are the personal property of the attorney, not the client.”).

       Accordingly, under Florida law, neither the Ullman Law Firm’s former client, Trade Pay,

nor, any assignee or holder of the POA, has any interest in Ullman Law Firm’s files. It is axiomatic

that, therefore, MCS Agent (or the Debtor), each of whom purportedly stand in the shoes of Trade

Pay under the POA, likewise, has any interest in Ullman Law Firm’s files. To put it another way,

the Ullman Law Firm’s files do not constitute an asset of Trade Pay. Thus, the Debtor’s estate (or

trustee) has no “collateral” property interest in the Ullman Law Firm’s files that the trustee may

use, sell, or lease under section 363 support a request for turnover under 11 U.S.C. § 542(a).

Despite conclusory statements contained in the Debtor’s Motion, the Debtor’s does not appear to

dispute that the Ullman Law Firm, as a matter of Florida law, is not bound by the POA and/or that

the Debtor, and non-debtor MCS Agent’s request for turnover, is legally insufficient.

       The Debtor takes the extraordinary step of requesting injunctive relief against the Ullman

Law Firm under Bankruptcy Code Section 362(a) seeking to enjoin the Ullman Law Firm from

exercising control over “property of the estate.” Notwithstanding, as detailed herein, the Ullman

Law Firm’s files is not property of the estate, and the Ullman Law Firm has not committed any act

that may implicate the Bankruptcy Code’s automatic stay provisions.

       Second, shifting from the Debtor’s 542(a) turnover request to the Debtor’s turnover request

under 542(e), the Debtor’s Motion totally ignores and/or short shrifts the language in 11 U.S.C. §

542(e) stating “Subject to any applicable privilege, after notice and a hearing, the court may

order an attorney…that holds recorded information, including books, documents, records, and

papers, relating to the debtor’s property or financial affairs, to turn over or disclose such




                                                   4
                 Case 20-10953-LSS               Doc 100        Filed 05/29/20         Page 5 of 8




recorded information to the trustee.” (bolding supplied).4 “The language of Section 542(e) suggests

that the Trustee must carry an initial burden to establish that the Documents relate...to the debtor's

property or financial affairs.” In re Irish Bank Resolution Corp. Ltd. (in Special Liquidation), 559

B.R. 627, 646–48 (Bankr. D. Del. 2016). “Section 542(e) is not self-executing and the court need

not grant the relief requested in an unusual case.” Id.

         The Motion is also devoid of any argument to support any ruling requiring the Ullman Law

Firm to turnover any communications with Trade Pay that qualify as privileged in derogation of

the Ullman Law Firm’s ethic and professional duties under Florida Law.

         Florida statutes BAR Rule 4-1.6 states that “A lawyer must not reveal information relating

to representation of a client except as stated in subdivisions (b), (c), and (d), unless the client gives

informed consent.” None of the exceptions to Fl. Stat. BAR Rule 4-1.6, addressing when a lawyer

“may” or “must” reveal confidential information appear to have any application the Debtor’s

Motion, and the Debtor does not contest the issue.

         In fact, Trade Pay’s current law firm, Benjamin H. Brodsky of Brodsky Fotiu-Wojtowicz,

PLLC filed a Response in opposition to the Debtor’s Motion (D.E. 96) (“Brodsky Response”),

indicating that Trade Pay does not give consent to waive its attorney client privilege

communications with its former counsel, the Ullman Law Firm, which provides that:

       i.    The Florida Action (in which the Ullman Law Firm is not a party) has not decided—
             nor has been it been asked—whether the POA results in a waiver of any privileges.

      ii.    The Debtor’s Motion does not argue that it holds Tradepay’s privilege.

     iii.    Nowhere in the POA is MCS Agent—or the Debtor for that matter—authorized with
             the power to waive any of Tradepay’s privileges.

4
  In the case of In re Am. Metrocomm Corp., 274 B.R. 641, 652 (Bankr. D. Del. 2002), the court found that “the
legislative history of § 542(e) suggests that the provision was intended to deprive attorneys of the leverage acquired
under state lien laws to receive full payment of professional fees over the debts of other creditors when the information
withheld is necessary to the administration of the estate.”


                                                           5
                    Case 20-10953-LSS         Doc 100       Filed 05/29/20        Page 6 of 8




        iv.      In Florida, where Tradepay is incorporated and has its principal place of business, and
                 where Mr. Ullman and BFW provided it legal services, the attorney-client privilege is
                 an interest traditionally deemed worthy of maximum legal protection.” West Bend Mut.
                 Ins. Co. v. Higgins, 9 So.3d 655, 657 (Fla. 5th DCA 2009).

        v.       The Debtor has provided the Court no authority for taking the extraordinary step of
                 ordering one nonparty to turn over non-estate property to other non-party, and, in the
                 process, abrogating and invading Tradepay’s privileges. This is because there are no
                 grounds on these facts to do so.

The Ullman Law Firm joins the Brodsky Response, including, the above assertions and arguments.

              Had the Ullman Law Firm acquiesced to MCS Agent’s request to turnover privileged files

related to Trade Pay, the Ullman Law Firm would have been in derogation of its professional duty

to protect confidential attorney-client privileged information.

              Third, in order to support the Debtor turnover request under 11 U.S.C. § 542(e), the

Debtor’s Motion seems to imply that Ullman Law Firm is in possession of files; and that such files

are somehow related “to the debtor’s property or financial affairs.”

              The Ullman Law Firm has, on numerous occasions sought to explain the limited

transactional scope of Ullman Law Firm’s engagement by Trade Pay, and advised Mr. Tab Turner

that the Ullman Law Firm never had anything to do with the Debtor’s property, or the Debtor’s

financial affairs. 5 The engagement may be summarized as follows:

    -         Trade Pay contacted Michael Ullman on or about March 31, 2017 at 9:57 a.m. The Ullman
              Law Firm was formally engaged by Trade Pay on or about April 10, 2017, for the limited
              scope of conferring with Trade Pay for the sole purpose of drafting various contracts for
              use in Trade Pay’s peer-to-peer supply-chain lending platform, and ancillary professional
              legal services to evaluate issues surrounding supply-chain or trade finance and credit


5
  Michael Ullman has communicated via email with attorney Tab Turner, counsel to MCS Agent, concerning the
limited scope of the Ullman Law Firm’s engagement by Trade Pay, and his knowledge, or lack thereof, concerning
any matters involving MCS Agent, and the Debtor. However, the Ullman Law Firm was not made aware of this
pending bankruptcy case until receiving a copy of the Debtor’s Motion on or about May 15, 2020. In addition, the
Debtor’s Motion attached as an Exhibit 8 an incomplete and partial email chain between attorney Tab Turner and Mr.
Michael Ullman. Attached is a complete copy of the email chain dated from Thursday, May 07, 2020 at 7:18 P.M.
until May 10, 2020 11:52 A.M., and a related email communication between Michael Ullman to Tab Turner dated
May 7, 2020 at 7:55 p.m.

                                                        6
               Case 20-10953-LSS         Doc 100       Filed 05/29/20     Page 7 of 8




       insurance, and as a courtesy at the request of Trade Pay, Michael Ullman introduced Trade
       Pay to a reputable credit insurance brokerage in order to obtain credit insurance.

After furnishing the contracts to Trade Pay, the Ullman Law Firm’s engagement by Trade Pay was

completed. Mr. Michael Ullman, the only attorney who worked on matters for Trade Pay, has had

no activity with Trade Pay for nearly 20 months, since September 4, 2018 at 4:56 p.m.

       Neither Michael Ullman nor the Ullman Law Firm, or any of its employees has ever served

as corporate counsel or in-house counsel, or general outside counsel for Trade Pay. Besides

drafting supply chain and ancillary agreements and evaluating certain issues in connection with

Trade Pay’s supply chain finance program neither Michael Ullman nor the Ullman Law Firm has

any knowledge or information concerning Trade Pay’s formation, operations, ownership and/or

affairs, or Trade Pay’s assets.

       However, the Debtor does not explain how or why any of the Ullman Law’ Firm’s files are

related to the debtor’s property or financial affairs. The Debtor’s factual support for the request for

turnover under Section 542(e) is summarized as follows “[i]t is essential for MCS Agent to

exercise control over the Tradepay Property to protect the Debtor’s interest in the Collateral,

including the Participated Accounts, and to take the action demanded because it is necessary and

desirable to realize timely and full payment under the Participated Accounts and the Amended

MPA.” (D.E. 92 ¶ 28). In fact, based on a review of the Motion, the Debtor did not offer any

evidence to establish a nexus between the Ullman Law Firm’s limited scope of transactional

engagement by Trade Pay, and the Debtor’s property or financial affairs. Accordingly, the Debtor

has not carried its burden; and therefore, the Motion should be denied.

       WHEREFORE, Ullman & Ullman, P.A. respectfully requests that the Court deny the

Motion, direct the Debtor, MSC Agent, and its counsel to cease directing any further turnover




                                                   7
               Case 20-10953-LSS             Doc 100   Filed 05/29/20   Page 8 of 8




demands to Ullman & Ullman, P.A. on behalf of MCS Agent and/or the Debtor, and granting all

such further relief as is just and proper.



Dated: May 29, 2020

                                                       ULLMAN & ULLMAN, P.A.

                                                       /s/ Michael W. Ullman
                                                       Michael W. Ullman (FL Bar No. 259667)
                                                       7700 West Camino Real, Suite 401
                                                       Boca Raton, Florida 33433
                                                       Telephone: (561) 338-3535
                                                       E-mail: michael.ullman@uulaw.net




                                                   8
